FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 23, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                      No. 09-1560
 CIARAN PAUL REDMOND,                          (D.C. No. 09-CR-00123-REB-1)
                                                          (D. Colo.)
          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, TACHA, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Defendant-Appellant Ciaran Paul Redmond was convicted of three counts

of bank robbery in violation of 18 U.S.C. § 2113(a). The district court sentenced



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Redmond to 125 months’ imprisonment on each count. Two of the sentences,

along with 70 months from the third sentence, were ordered to run concurrently,

and the remaining 55 months from the third sentence was ordered to run

consecutively. The sentence imposed resulted in an aggregate term of 180

months’ imprisonment. On appeal, Redmond challenges the reasonableness of his

sentence and the district court’s compliance with Federal Rule of Criminal

Procedure 32(h). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                         I

      On March 24, 2009, a grand jury empaneled by the United States District

Court for the District of Colorado returned an indictment against Redmond that

charged him with six counts of bank robbery in violation of 18 U.S.C. § 2113(a).

Redmond pleaded guilty to three counts of bank robbery pursuant to a written

plea agreement. In the plea agreement, the parties set forth several

representations concerning Redmond’s anticipated United States Sentencing

Guidelines range. The parties agreed that Redmond’s total offense level should

be 24, but acknowledged that Redmond’s criminal history category was

“tentative” because of his “extensive criminal history.” R. Vol. 1 at 32-33.

Accordingly, the parties estimated that Redmond’s advisory Guideline range

“could conceivably” vary from 51 months up to 125 months. Id. at 33.

Importantly, however, the parties acknowledged in the plea agreement that “the

court may impose any sentence, up to the statutory maximum, regardless of any

                                         2
guideline range computed,” “that the court [was] not bound by any position of the

parties,” and that the “court [was] free . . . to reach its own findings of facts and

sentencing factors considering the parties’ stipulations, the presentence

investigation and any other relevant information.” Id. at 31-32.

      The district court conducted a change of plea hearing on August 27, 2009,

during which the district court engaged in a thorough colloquy with Redmond to

verify that he was entering a knowing and voluntary plea of guilty to three counts

of bank robbery. Aware that each count of bank robbery carried a maximum term

of twenty years’ imprisonment, Redmond and his counsel asked the following

question during the plea colloquy: “So if I plead guilty to three bank robberies I

face up to sixty years in prison?” R. Vol. 2 at 24. In responding to the question,

the district court explained to Redmond that because he was pleading guilty to

more than one crime, the district court “must then consider and determine whether

[his] sentences should be imposed and served concurrently, . . . or consecutively, .

. . or partially concurrently and partially consecutively.” Id. at 25. The district

court explained that in making this determination, it was “required by federal law

to consider certain factors. Those factors appear at 18 U.S.C. Section 3584(a) and

(b), and that section of federal law points me back and requires me to again

consider the Section 3553(a) factors which we have already discussed.” Id. The

district court further explained that it could not tell Redmond at that time “how

that analysis will shake out at the end of the day. I will be able to tell you that

                                           3
during the sentencing hearing.” Id. at 26. Redmond indicated that he understood

this process.

      At other points during the colloquy, Redmond explained that it was his

understanding that apart from the calculation of his criminal history category, he

and the Government had agreed that “this Plea Agreement right here is

appropriate for what will happen at sentencing . . . .” Id. at 14; see also id. at 29.

In doing so, Redmond directed the district court to the final section of his plea

agreement, entitled “Why The Proposed Plea Disposition Is Appropriate,” which

explained how the parties believed “the sentencing range resulting from the

proposed plea agreement is appropriate because all relevant conduct is disclosed,

the sentencing guidelines take into account all pertinent sentencing factors . . .,

and the charges to which the defendant has agreed to plead guilty adequately

reflect the seriousness of the actual offense behavior.” R. Vol. 1 at 34. In

response to these interactions, the district court carefully verified that Redmond

understood that the plea agreement’s “preliminary and tentative calculations” did

not bind the district court, R. Vol. 2 at 14, and that the district court “ha[d] the

discretion to impose a sentence either within the guidelines, high, middle or low,

I can impose a sentence beneath the guidelines, and I can impose any sentence up

to and including the maximum which has been prescribed by Congress,” id. at 30-

31. At the conclusion of the colloquy, Redmond pleaded guilty to three counts of

bank robbery, specifically counts 2, 4, and 6 of the indictment.

                                            4
      The Presentence Report (“PSR”) prepared prior to sentencing determined

Redmond’s base offense level was 20 under U.S.S.G. § 2B3.1(a), applied a two-

level enhancement under § 2B3.1(b)(1) because property of a financial institution

was taken, applied a two-level enhancement under § 2B3.1(b)(2)(F) because a

threat of death was made in each of the three bank robberies to which Redmond

had pleaded guilty, and applied a three-level multiple count adjustment under §

3D1.4. When Redmond’s offense level was reduced three levels for acceptance of

responsibility, his total offense level was 24. For Redmond’s criminal history

category, the PSR identified 50 prior adult convictions—one of which was a 1998

conviction for federal bank robbery—and determined that Redmond’s criminal

history category was VI. These calculations produced a Guideline range of 100-

125 months.

      Redmond subsequently filed a “Motion for Downward Departure and

Objection to PSI,” in which he objected to the PSR’s calculation of his criminal

history category, and requested a downward departure in recognition of the PSR’s

over-representation of Redmond’s criminal history, and also in recognition of “the

role that his mental disorders have played in the commission of these offenses.”

R. Vol 3 at 88, 97. 1 Additionally, Redmond “request[ed] a variance below his



      1
       Specifically, Redmond asked the district court “to depart downward from
Criminal History Category (CHC) VI to CHC IV,” which would have reduced his
advisory Guideline range to 77-96 months. R. Vol. 3 at 88.

                                         5
advisory guideline range pursuant to 18 U.S.C. § 3553(a).” Id. at 88.

      The district court conducted Redmond’s sentencing hearing on December 4,

2009. During the hearing, the district court overruled Redmond’s objections to

the PSR’s calculation of his criminal history category and declined to exercise its

discretion to grant Redmond a downward departure. R. Vol. 2 at 62, 64. Before

rejecting Redmond’s request for a sentencing variance, and before ultimately

pronouncing Redmond’s sentence, the district court considered the “discrete

sentencing factors and needs at 18 U.S.C. Section 3553(a)(1) through (7),” and

stated as follows:

             I now make an individualized assessment based on the relevant
      facts presented. First, concerning the nature and circumstances of these
      offenses, three bank robberies, I find and conclude as follows: As a
      crime, bank robbery is inherently serious because of its demonstrated,
      its empirical potential for death or serious bodily injury to innocent
      people, often bank employees or bank customers.
             Congress makes bank robbery inherently serious by providing for
      punishment by up to twenty years in a federal penitentiary.
             Bank robbery almost always, as it did in this case, traumatizes
      and terrorizes its victims. Victims are robbed of their sense of personal
      safety and security, frequently their lives are changed forever and not
      for the better.
             These bank robberies were especially serious and dangerous
      because of the way each was committed. Each robbery was committed
      during business hours, while the bank was open for business. Innocent
      bank employees and customers were present and in harm’s way. Each
      robbery involved a threat of death or physical harm. Each robbery
      involved the threatened use of a deadly weapon, albeit the defendant
      was not armed.
             ...
             I have conducted an individualized assessment of Mr. Redmond
      and his unique characteristics and circumstances. I have viewed him as
      the unique being that he is.

                                         6
       Concerning his history and characteristics, I find and conclude as
follows: That his philosophy and lifestyle as an adult evinces an abject
disrespect for the law and the property and rights of others, included
those he professes to love.
       The defendant’s criminal history is not substantially
overrepresented.       Instead, it is substantially understated.        The
presentence report documents and details 50 adult convictions, most of
which are not now assessed criminal history points due to the age of
those convictions. However, those convictions remain relevant under
18 U.S.C. Sections 3553(a)(1) and 3661.
       Even so, the defendant has 18 properly assessed viable criminal
history points, which places him in criminal history category VI, noting
that 13 criminal history points result in a criminal history category of
VI.
       Tellingly and relevantly at the time of his last federal presentence
investigation the defendant had 43 criminal history points. Among his
myriad convictions are two felony convictions, one of which was for
bank robbery, for which the defendant was sentenced in Federal Court
to eight years . . . . So much for deterrence.
       ...
       As a practical matter, not a legal matter, Mr. Redmond is a career
and habitual criminal whose recidivism is indeed probable and
predictable.     His circumstances are exacerbated further by his
documented history of extreme alcohol and substance abuse, which is
checked only during periods of incarceration.
       In mitigation, Mr. Redmond has a history of post concussion,
epilepsy and mental health problems. None of which, however, explain
or excuse these bank robberies, which instead appear to have been
motivated by his desire to get and abuse alcohol and hard drugs.
       To provide for just punishment, to promote respect for the law,
to protect the public from further crimes of the defendant, to provide
adequate deterrence, to provide Mr. Redmond with an opportunity for
rehabilitation, which includes medical treatment for his mental health
issues and his alcohol and substance abuse, and to avoid unwarranted
sentencing disparities, I conclude ultimately that lengthy prison
sentences are warranted and required.
       Only incapacitation through long-term confinement will protect
the public, including its financial institutions, banks, deter the
defendant, deter others similarly situated or inclined, and provide the
defendant with a meaningful opportunity for rehabilitation and
treatment.

                                    7
             Thus, I conclude ultimately that a sentence variance is not
      warranted, and that the defendant should be sentenced to a term of
      imprisonment of 125 months on each count of conviction . . . .
             That in considering the propriety or necessity of imposing
      concurrent or consecutive or partially concurrent and partially
      consecutive sentences, I have considered as to each count of conviction
      the provisions of 18 U.S.C. Sections 3584(a) and (b) and 3553(a)(1)
      through (7), and I find and conclude that the sentences should be
      imposed and served partially concurrently and partially consecutively.
             That the sentences imposed on Counts 2 and 4 should be served
      concurrently with each other. And the sentence imposed on Count 6
      should be served partially concurrently and partially consecutively with
      the sentences imposed on Counts 2 and 4.
             So that 70 months of the sentence on Count 6 should be imposed
      and served concurrently with the concurrent sentences imposed on
      Counts 2 and 4. And 55 months of the sentence on Count 6 should be
      imposed and served consecutively with the concurrent sentences
      imposed on Counts 2 and 4 for a total sentence of 180 months.

Id. at 65-69. The district court further concluded that these sentences were

“necessary to avoid unwarranted sentencing disparities,” and were “sufficient, but

not greater than necessary, to satisfy the requirements, principles and needs of 18

U.S.C. Section 3553(a) and (a)(2).” Id. at 69, 70. Finally, after pronouncing

sentence, the district court asked the parties if there was any “further business in

this case concerning these sentences . . . .” Id. at 76. Though Redmond requested

that some of his property be returned to him, and asked the district court to

recommend certain correctional facilities to the Bureau of Prisons, Redmond

made no mention of deficient notice concerning the imposition of partially

consecutive sentences at that time.




                                          8
                                           II

      We review a criminal defendant’s sentence for reasonableness, deferring to

the district court under the “familiar abuse-of-discretion standard of review.”

Gall v. United States, 552 U.S. 38, 46 (2007). Reasonableness review has a

procedural and substantive component. United States v. Alapizco-Valenzuela,

546 F.3d 1208, 1214 (10th Cir. 2008). Redmond argues that his sentence is

procedurally and substantively unreasonable.

                                           A

      In reviewing a criminal defendant’s sentence for procedural reasonableness,

we determine whether the district court “committed any error in calculating or

explaining the sentence.” Id. Redmond argues that his sentence is procedurally

unreasonable “because the district court engaged in improper double counting by

adding three points to Mr. Redmond’s offense level under U.S.S.G. § 3D1.4 for

multiple counts, while also imposing a fifty-five month consecutive sentence for

the same counts of conviction.” Aplt. Br. at 12. Redmond, however, did not raise

this procedural objection with the district court, and therefore our review is for

plain error. United States v. Ruiz-Terrazas, 477 F.3d 1196, 1199 (10th Cir.

2007). “Plain error occurs when there is (i) error, (ii) that is plain, which (iii)

affects the defendant’s substantial rights, and which (iv) seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” Id. Because we

conclude that the district court did not engage in improper double-counting, we

                                           9
find no error and will not go beyond the first step in the plain error analysis.

      “Double-counting occurs when the same conduct on the part of the

defendant is used to support separate increases under separate sentence

enhancement provisions which necessarily overlap, are indistinct, and serve

identical purposes.” United States v. Terrell, --- F.3d ----, 2010 WL 2367490, at

*3 (10th Cir. 2010) (quotations, citation, and alterations omitted). “[A]ll three

criteria must be satisfied to constitute double counting.” United States v. Rojas,

531 F.3d 1203, 1207 (10th Cir. 2008). Otherwise, “[t]he court may punish the

same act if the enhancements bear on conceptually separate notions relating to

sentencing.” Id. (quotation and citation omitted).

      We reject Redmond’s double-counting argument because his comparison of

a Sentencing Guideline provision and a federal statute that authorizes the

imposition of concurrent and consecutive sentences for multiple counts of

conviction is fundamentally misplaced. Within the Sentencing Guidelines,

Chapter 3, Part D “provides rules for determining a single offense level that

encompasses all the counts of which the defendant is convicted,” U.S.S.G. Ch. 3

pt. D introductory cmt., and as part of that procedure, U.S.S.G. § 3D1.4 sets forth

a process for computing the “combined offense level” that will ultimately be used

to determine the appropriate advisory guideline range. See U.S.S.G. §§ 3D1.4,

3D1.5. But following United States v. Booker, 543 U.S. 220 (2005), “the

guidelines do not control whether sentences run concurrently or consecutively.”

                                          10
United States v. Jarvis, 606 F.3d 552, 554 (8th Cir. 2010). Instead, we look to 18

U.S.C. § 3584, which recognizes that when multiple terms of imprisonment are

imposed, the district court has the discretion to run those terms of imprisonment

concurrently or consecutively. 18 U.S.C. § 3584(a); Jarvis, 606 F.3d at 553-54.

Therefore, because U.S.S.G. § 3D1.4 and 18 U.S.C. § 3584 “bear on conceptually

separate notions relating to sentencing,” Rojas, 531 F.3d at 1207 (quotations and

citation omitted), the district court did not engage in improper double-counting.

                                          B

      We employ an abuse of discretion standard in reviewing a district court’s

sentencing decision for substantive reasonableness, including the decision of

whether to impose consecutive or concurrent sentences. United States v.

Rutherford, 599 F.3d 817, 820 (8th Cir. 2010); see also United States v. Fay, 547
F.3d 1231, 1235 (10th Cir. 2008). In performing substantive reasonableness

review, we consider “whether the length of the sentence is reasonable given all

the circumstances of the case in light of the factors set forth in 18 U.S.C. §

3553(a).” Alapizco-Valenzuela, 546 F.3d at 1215 (quotations and citation

omitted). Here, we focus our attention on 18 U.S.C. § 3584, which provides that

“[i]f multiple terms of imprisonment are imposed on a defendant at the same time,

. . . the terms may run concurrently or consecutively . . . .” 18 U.S.C. § 3584(a).

The statute further provides that “[t]he court, in determining whether the terms

imposed are to be ordered to run concurrently or consecutively, shall consider, as

                                         11
to each offense for which a term of imprisonment is being imposed, the factors set

forth in section 3553(a).” Id. § 3584(b).

      Redmond contends that his partially consecutive sentences are

“substantively unreasonable because [they are] too long in light of the § 3553(a)

factors.” Aplt. Br. at 12. But apart from contending that “[c]onsecutive

sentences . . . for [Redmond’s] multiple counts of conviction constitutes

impermissible double counting,” id., an argument we have already rejected,

Redmond offers nothing to suggest that the district court’s imposition of partially

consecutive sentences was an abuse of discretion. To the contrary, the district

court engaged in a thorough and individualized analysis of the § 3553(a) factors

in imposing an aggregate term of 180 months’ imprisonment. In particular, the

district court concluded that Redmond’s bank robberies were “especially serious

and dangerous;” that Redmond’s “philosophy and lifestyle as an adult evince[d]

an abject disrespect for the law and the property and rights of others,” especially

in light of his numerous prior convictions, one of which was for bank robbery;

and that because Redmond’s “recidivism [was] indeed probable and predictable,”

“[o]nly incapacitation through long-term confinement will protect the public,”

and provide meaningful deterrence. R. Vol. 2 at 65-68. We conclude that

Redmond’s partially consecutive sentences are reasonable in light of the district

court’s consideration of the § 3553(a) factors, as well as the individual

circumstances of Redmond’s case.

                                            12
                                          III

      Redmond also contends that the district court violated Federal Rule of

Criminal Procedure 32(h) by failing to provide Redmond with notice of its intent

to impose consecutive sentences. Because Redmond did not raise this procedural

objection to the district court, our review of this challenge is only for plain error.

United States v. Romero, 491 F.3d 1173, 1177-78 (10th Cir. 2007).

      Federal Rule of Criminal Procedure 32(h) provides that “[b]efore the court

may depart from the applicable sentencing range on a ground not identified for

departure either in the presentence report or in a party’s prehearing submission,

the court must give the parties reasonable notice that it is contemplating such a

departure.” Fed. R. Crim. P. 32(h). Rule 32(h) additionally requires that “[t]he

notice must specify any ground on which the court is contemplating a departure.”

Id. In Irizarry v. United States, --- U.S. ---, 128 S. Ct. 2198, 2200-02 (2008), the

Supreme Court declined to extend the notice provisions of Rule 32(h) to “every

sentence that is a variance from the Federal Sentencing Guidelines range . . . .”

Because “‘[d]eparture’ is a term of art under the Guidelines and refers only to

non-Guidelines sentences imposed under the framework set out in the

Guidelines,” the Court concluded that Rule 32(h), “by its terms,” “does not apply

to § 3553 variances.” Id. at 2202.

      The Court also recognized that Congress enacted Rule 32(h) in response to

the Court’s prior decision in Burns v. United States, 501 U.S. 129, 138-39 (1991),

                                           13
where the Court interpreted Rule 32 to require advance notice of a district court’s

intention to depart upward based on a ground not identified in the PSR or

previously advocated by the Government. Burns, however, came from an era of

mandatory Sentencing Guidelines which “prohibited district courts from

disregarding ‘the mechanical dictates of the Guidelines’ except in narrowly

defined circumstances.” Irizarry, 128 S. Ct. at 2202 (quoting Burns, 501 U.S. at

133). The Court’s subsequent decision in Booker “invalidated the mandatory

features of the Guidelines,” and therefore lessened whatever expectation a

criminal defendant previously had in receiving a “sentence within the

presumptively applicable guideline range.” Id. “Now faced with advisory

Guidelines,” the Court in Irizarry chose to fashion a pragmatic, rather than

categorical, solution to the problem of unfair surprise at sentencing. Id.

             Sound practice dictates that judges in all cases should make sure
      that the information provided to the parties in advance of the hearing,
      and in the hearing itself, has given them an adequate opportunity to
      confront and debate the relevant issues. We recognize that there will be
      some cases in which the factual basis for a particular sentence will
      come as a surprise to a defendant or the Government. The more
      appropriate response to such a problem is not to extend the reach of
      Rule 32(h)’s notice requirement categorically, but rather for a district
      judge to consider granting a continuance when a party has a legitimate
      basis for claiming that the surprise was prejudicial.

Id. at 2203. The Court placed its confidence “in the ability of district judges and

counsel . . . to make sure that all relevant matters relating to a sentencing decision

have been considered before the final sentencing determination is made.” Id. at


                                          14
2203-04. For trial lawyers prepared for sentencing, “‘[g]arden variety

considerations of culpability, criminal history, likelihood of reoffense,

seriousness of the crime, nature of the conduct and so forth should not generally

come as a surprise.’” Id. at 2203 (quoting United States v. Vega-Santiago, 519
F.3d 1, 5 (1st Cir. 2008) (en banc)).

      Redmond acknowledges the impact that Irizarry has on his argument, but

nevertheless insists that because the district court concluded “a variant sentence

was not warranted, . . . Rule 32(h)[’s] notice requirement was clearly implicated.”

Aplt. Br. at 13. Redmond also asks us to “consider the fairness issue in his

particular case,” because the district court “was on notice of Mr. Redmond’s

expectations when entering into his plea agreement,” and “neither the PSR,

probation officer or the government were advocating for an above the guideline

sentence.” Id. at 14-15.

      We reject this argument on both grounds. First, we view Redmond’s

sentence as more analogous to a variance from the Guidelines than a departure

within the Guidelines. Cf. Rutherford, 599 F.3d at 822 (alternatively

characterizing a consecutive sentence as “an upward variance from the

Guidelines”). Moreover, because the district court imposed partially consecutive

sentences pursuant to § 3584, the sentences would not satisfy Irizarry’s definition

of departure. See 128 S. Ct. at 2202 (“‘Departure’ . . . refers only to non-

Guideline sentences imposed under the framework set out in the Guidelines.”

                                          15
(emphasis added)).

      Second, we conclude that Redmond had sufficient notice to anticipate the

imposition of partially consecutive sentences. In signing the “Statement By

Defendant In Advance of Guilty Plea,” Redmond acknowledged that if he was

“convicted of more than one count [of bank robbery], the sentences may be either

concurrent or consecutive.” R. Vol. 1 at 35-36. During the plea colloquy,

Redmond and his counsel brought up the possibility of consecutive sentences, and

the district court informed Redmond that it had the discretion to impose

consecutive sentences under 18 U.S.C. § 3584, and that the determination of

Redmond’s sentence could only occur at the sentencing hearing. R. Vol. 2 at 24-

26. Finally, the district court expressly gave Redmond the opportunity to respond

to the imposition of partially consecutive sentences at the conclusion of his

sentencing hearing. At that time, Redmond made no mention of deficient notice.

Id. at 76-77. We conclude from these interactions that Redmond had sufficient

notice to anticipate the imposition of consecutive sentences, and to otherwise

request a continuance if the court’s statements prior to imposing sentence came as

a surprise. And whatever expectations Redmond had about receiving a sentencing

within the plea agreement’s estimated Guideline range, we note that Redmond, by

entering into the plea agreement, and by his sworn answers during his plea

colloquy, fully understood that the district court retained ultimate discretion to

determine his sentence.

                                          16
                                IV

The judgment of the district court is AFFIRMED.



                                     Entered for the Court


                                     Mary Beck Briscoe
                                     Chief Judge




                                17